Citation Nr: 0504444	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for heart disease, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for impotence, claimed 
as secondary to diabetes mellitus.

5.  Entitlement to service connection for vision problems, 
claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for prostate problems, 
claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for diabetic neuropathy 
of the lower extremities, claimed as secondary to diabetes 
mellitus.

8.  Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above issues.  

In June 2003, a hearing was conducted before a Decision 
Review Officer (DRO) at the RO.  In September 2004, a hearing 
was conducted before the undersigned Acting Veterans Law 
Judge, who has been designated by the Chairman of the Board 
to decide this case.

In reviewing the file, the Board notes a claim for service 
connection for diabetes mellitus was initially denied in a 
June 1997 rating decision that was not appealed.  However, 
effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
establish presumptive service connection for type II diabetes 
based on exposure to certain herbicide agents.  See 66 Fed. 
Reg. 23168 (2001).  When a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement to a 
benefit, a claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  As such, the 
veteran's claim of entitlement to service connection for type 
II diabetes mellitus will be considered on a de novo basis.  
This is how the RO adjudicated the claim as well.

 
FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.

2.  There is no competent evidence of actual exposure to 
herbicides during service.

3.  There is no medical evidence linking the appellant's 
current diabetes mellitus to his active military service.

4.  The appellant does not currently have a medical diagnosis 
of hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The appellant did not incur diabetes mellitus as a result 
of his military service, nor can this condition be presumed 
as incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

2.  The appellant does not have heart disease as a result of 
a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2004).

3.  The appellant does not have hypertension as a result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2004).

4.  The appellant does not have impotence as a result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2004).

5.  The appellant does not have vision problems as a result 
of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2004).

6.  The appellant does not have prostate problems as a result 
of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2004).

7.  The appellant does not have diabetic neuropathy of the 
lower extremities as a result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

8.  The appellant did not incur hearing loss or tinnitus as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at June 2003 and September 2004 VA hearings; 
service medical and personnel records; VA outpatient and 
hospitalization records dated from 1998 to 2004; private 
medical records dated in 1996 from John Peter Smith Hospital; 
military records concerning the USS Agerholm, such as deck 
log books and ship history; and information from the National 
Personnel Records Center, the National Archives and Records 
Administration, and the Naval Historical Center.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.

Diabetes mellitus

The appellant claims he is entitled to service connection for 
diabetes mellitus based on exposure to Agent Orange during 
service.  In the alternative, he claims that he experienced 
symptoms during service that could have been indicators of 
the later diagnosed diabetes mellitus, although he 
acknowledges a diagnosis of diabetes mellitus was not 
actually rendered during service.  The medical records show 
current diagnoses of diabetes mellitus, with medical history 
that the disease was first diagnosed in the 1980s.

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  Diabetes Mellitus, 
Type II, is included on this list.  No other condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

The initial question that must be answered is whether the 
appellant had service in Vietnam sufficient to raise the 
presumption of exposure to Agent Orange.  The appellant 
served aboard the USS Agerholm, a destroyer that the records 
show was stationed off the coast of Vietnam between January 
and June 1969.  The appellant does not contend that his 
military service included actual duty in Vietnam.  Rather, he 
alleges he temporarily "set foot" in country, so he should 
thereby be granted the presumption of exposure.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  

More recently, VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for 
purposes of presumptive service connection for Agent Orange 
diseases including diabetes.  See comments section in Federal 
Register announcement of final rule adding diabetes to the 
list of Agent Orange presumptive diseases, 66 Fed.Reg. 23166 
(May 8, 2001).

There are no official documents showing the appellant ever 
spent time in the country of Vietnam, and the responses from 
the appropriate agencies indicate that such documents would 
not likely exist unless the appellant was actually 
temporarily assigned duty in Vietnam, which he does not 
claim.

The Board finds the appellant's allegations, standing alone, 
are insufficient to raise the presumption of Agent Orange 
exposure.  His allegations and reported history are simply 
not credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" 
of the appellant's statements are inconsistency.  The 
appellant claims that he went ashore in Vietnam via a small 
boat that ferried people to shore, primarily to drink beer 
for 30-60 minutes in a makeshift tent on a beach.  He 
variously states this occurred either one time in January 
1970 (see Travel Board hearing transcript) or three times 
(see RO hearing transcript).  By January 1970, however, the 
USS Agerholm was no longer in the area of Vietnam.  Although 
his sworn testimony denied any other "visits" to Vietnam, 
he alleged on his VA Form 9 that the ship actually docked in 
Vietnam and that he was in country for approximately 19 days 
in late March to early April 1969 and for 8 days in mid May 
1969.  These allegations are absolutely false, according to 
the ship's logs for these time periods.  He also states in a 
November 2003 statement that the ship docked in Vietnam in 
November or December 1969, which is absolutely false since 
the ship's history indicates it had returned to California by 
that time.  Therefore, the appellant's description of how and 
whether he stepped foot in Vietnam is inconsistent and 
contradictory, and, in some cases, refuted by other evidence.  

Because of the inconsistency, contradiction by official 
records, and inherent incredibility of his statements, and 
the lack of any corroborating evidence, the Board finds that 
the appellant did not serve in Vietnam nor ever visit that 
country while serving in the waters off Vietnam, and the 
presumption of Agent Orange exposure is not raised.  There is 
also no evidence of actual exposure to Agent Orange in this 
case.  Even the appellant does not argue that he ever saw 
Agent Orange or was ever present when any defoliation 
activities occurred.

However, the United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  Id.

Service connection on a direct basis means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The appellant's service medical records do not show diagnosis 
of diabetes mellitus, nor does he allege such a diagnosis was 
ever rendered during service.  The condition was first 
diagnosed in the 1980s, more than a decade after the 
appellant separated from service.  He has not stated a 
medical professional has ever told him his diabetes is 
related to disease or injury incurred during military 
service.  The appellant argues symptoms he experienced during 
service were the early onset of his diabetes.  His service 
medical records do show treatment for the symptoms he alleges 
(dizziness, nausea), but no medical professional has ever 
concluded these symptoms were, in fact, manifestations of 
diabetes mellitus.  The appellant does not possess medical 
training, so his allegations in this respect are simply not 
competent evidence.

In sum, although diabetes mellitus may be presumptively 
service connected if there is evidence of Agent Orange 
exposure during service, there is no such evidence in this 
case, and no medical evidence relating the post-service 
diagnosis of diabetes mellitus to service.  For these 
reasons, the Board finds as fact that the appellant's 
diabetes mellitus was not caused by an in-service disease or 
injury, to include exposure to herbicides.  There is no 
benefit of the doubt that could be resolved in his favor.  

Secondary claims

The appellant claims that he has heart disease, hypertension, 
impotence, vision problems, prostate problems, and diabetic 
neuropathy of the lower extremities, all as secondary to 
diabetes mellitus.  The medical records show diagnoses of 
coronary artery disease, arteriosclerotic heart disease, 
hypertension, diabetic retinopathy, and neuropathy.  A 
diagnosis of impotence is not shown, but it is noted that the 
appellant has undergone surgery for a penile implant.  There 
are no notations of prostate problems in the medical records.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  In this case, service 
connection has not been granted for the condition the 
appellant claims has caused these conditions - the diabetes 
mellitus.  His claims for secondary service connection are 
therefore without legal merit and must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the BVA terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).

The Board notes the appellant has never claimed any of these 
conditions were directly incurred in or related to military 
service.

Hearing loss and tinnitus

The appellant's service medical records do not show treatment 
for any complaints of hearing difficulties or ringing in the 
ears, nor diagnosis of hearing loss or tinnitus.  Upon 
separation from service, physical examination was normal in 
all pertinent respects.  Therefore, incurrence in service is 
not factually shown.  

The appellant alleges that he now has hearing loss and 
tinnitus as a result of exposure to noise during service.  He 
alleges he served as a gunner, although it must be noted his 
DD-214 reflects a military occupational specialty analogous 
to a general clerk.  Without discussing the relative merits 
of his claims of noise exposure during service, there is no 
competent evidence showing the appellant currently has 
hearing loss or tinnitus.  The Board has carefully reviewed 
the medical evidence in the claims file, and it shows no 
complaints concerning hearing loss or ringing in the ears, 
nor diagnosis of hearing loss or tinnitus.  In fact, during a 
recent hospitalization in early 2004 for psychiatric 
problems, examination showed his hearing was grossly normal.  
Accordingly, the claims are denied as the evidence fails to 
establish the appellant has the claimed conditions.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He does not possess the medical 
knowledge needed to actually diagnose hearing loss or 
tinnitus.

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in November 2001, January 
2002, and April 2002, before consideration of the claims in 
the June 2002 rating decision.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper VA process on all claims.  
As discussed above, VCAA notice was provided to him in 
November 2001, January 2002, and April 2002 before his claims 
were adjudicated.  Additional notice was then provided to him 
in October 2003.  The Pelegrini II Court held, in part, that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The November 2001 letter specifically told the appellant what 
information and evidence was needed to support his claim that 
he had been exposed to Agent Orange during service.  He was 
told documentation would be needed that he was on the ground 
in Vietnam, and that VA had requested this evidence, but that 
he should submit any evidence he had showing he served "in 
country."  He was also asked to provide VA information as to 
where he had been treated for diabetes, and then VA would 
request the records.  In January 2002, he was provided 
telephone notification of what information and evidence was 
needed to substantiate his claims.

Then, an April 2002 letter provided explicit VCAA 
notification.  The letter advised the appellant what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence had 
to be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claims.  He was specifically advised that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally, the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the 2002 VCAA notice letter provided 
to the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The Board notes that post-
adjudication VCAA notice was given via an October 2003 
letter, which, although it erroneously informed the appellant 
he would need new and material evidence to reopen his 
diabetes claim, again informed him of the elements of a 
service connection claim, as well as what evidence had been 
gathered to date and the respective responsibilities of VA 
and the appellant in developing the claims.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the appellant.  The file 
contains the post-service VA treatment records identified by 
the appellant.  The appellant has at no time referenced 
outstanding private or VA treatment records that he wanted VA 
to obtain or that he felt were relevant to the claims.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  His service medical and personnel records are 
in the file, as well as documents concerning his ship's 
activities off the coast of Vietnam, as discussed above.  The 
RO made extensive efforts to corroborate the appellant's 
alleged visits to Vietnam, without any success.  There is no 
indication that any other government agencies would possibly 
be able to corroborate his activities, and, in fact, the 
National Archives and Records Administration indicated 
verifying a specific crewman went ashore to Vietnam is almost 
never possible.

On a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.

The appellant was not afforded VA examinations in connection 
with the claims for service connection.  However, 
examinations are not needed because there is no competent 
evidence showing the current diabetes mellitus may be related 
to his military service, and there is no medical evidence 
showing he currently has hearing loss or tinnitus.  This is 
discussed in more detail above.  Since the secondary service 
connection claims fail as a matter of law, examination would 
not provide evidence to substantiate these claims.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant with regard to these claims.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case 
as it pertain to the claims herein adjudicated.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claims.  


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for heart disease, claimed 
as secondary to diabetes mellitus., is denied

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is denied.

Entitlement to service connection for impotence, claimed as 
secondary to diabetes mellitus, is denied.

Entitlement to service connection for vision problems, 
claimed as secondary to diabetes mellitus, is denied.

	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for prostate problems, 
claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for diabetic neuropathy of 
the lower extremities, claimed as secondary to diabetes 
mellitus, is denied.

Entitlement to service connection for hearing loss and 
tinnitus is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


